ITEMID: 001-68490
LANGUAGEISOCODE: ENG
RESPONDENT: SVK
BRANCH: ADMISSIBILITY
DATE: 2005
DOCNAME: KOMANICKY v. SLOVAKIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Ioan Kornelij Komanický, is a Slovakian national who was born in 1943 and lives in Bardejov.
The facts of the case, as submitted by the applicant, may be summarised as follows.
On 4 June 2002 the European Court of Human Rights delivered its judgment in application No. 32106/96 filed by the applicant. The case related to the alleged unfairness of domestic proceedings concerning the lawfulness of the applicant's dismissal from a job in which the final decision had been given on 6 March 1996. In its judgment the Court found that (i) there had been a violation of Article 6 § 1 of the Convention in respect of the procedure followed by the national courts when examining the applicant's action, (ii) that it was not necessary to examine separately the applicant's complaint under Article 6 § 1 of the Convention that the dismissal of his action had been arbitrary and (iii) that it was not necessary to rule on the complaint under Article 13 of the Convention. The Court obliged the respondent State to pay the applicant EUR 1,000 in respect of non-pecuniary damage and EUR 100 in respect of costs and expenses. The Court's judgment became final on 4 September 2002. Subsequently the respondent Government paid the sum due to the applicant. The Committee of Ministers of the Council of Europe has not yet concluded its examination of issues relating to the execution of that judgment.
On 28 October 2002 the applicant filed a complaint under Article 127 of the Constitution. He claimed that the Constitutional Court should quash the ordinary courts' decisions relating to his dismissal from a job as the Court had found the relevant proceedings to be contrary to Article 6 § 1 of the Convention. Subsequently the applicant also requested that his dismissal should be declared void and that a job corresponding to his previous position should be offered to him. He also claimed 200,000 Slovakian korunas as just satisfaction.
On 12 March 2003 the Constitutional Court rejected the complaint for lack of jurisdiction. It held that the Constitutional Court Act contained no provision permitting to examine the legal consequences of a judgment delivered by the European Court of Human Rights concluding that a person's rights under the Convention had been violated by Slovakian authorities or to re-open the relevant domestic proceedings on the basis of such a finding. In the absence of any legal basis, a complaint under Article 127 of the Constitution could not serve as a means of ensuring re-examination of a case in which a final decision had been given notwithstanding the European Court's finding that the domestic courts had in such proceedings violated the human rights of the person concerned.
The decision was taken in camera and it indicated that it was adopted by the First Chamber of the Constitutional Court. It was signed by the president of that chamber.
Article 127 of the Constitution, as in force since 1 January 2002, reads as follows:
“1. The Constitutional Court shall decide on complaints lodged by natural or legal persons alleging a violation of their fundamental rights or freedoms or of human rights and fundamental freedoms enshrined in international treaties ratified by the Slovak Republic ... unless the protection of such rights and freedoms falls within the jurisdiction of a different court.
2. When the Constitutional Court finds that a complaint is justified, it shall deliver a decision stating that a person's rights or freedoms set out in paragraph 1 were violated as a result of a final decision, by a particular measure or by means of other interference. It shall quash such a decision, measure or other interference. When the violation found is the result of the failure to act, the Constitutional Court may order that [the authority] which violated such rights or freedoms should take the necessary action. At the same time the Constitutional Court may return the case to the authority concerned for further proceedings, order that such an authority abstain from violating fundamental rights and freedoms ... or, where appropriate, order that those who violated the rights or freedoms set out in paragraph 1 restore the situation existing prior to the violation.
3. In its decision on a complaint the Constitutional Court may grant adequate financial satisfaction to the person whose rights under paragraph 1 were violated.” ...
Under Article 228(1), a party to civil proceedings can challenge a final decision by means of a request for re-opening of the proceedings where (i) facts, decisions or proofs exist which, for reasons beyond his or her control, the party was unable to use in the original proceedings provided that they can bring about a more favourable decision for such a party, (ii) evidence can be taken which could not be taken in the original proceedings provided that this can result in a more favourable decision for the party concerned and (iii) the decision against a party was given in the context of a criminal offence committed by a judge.
Article 230(1) provides that a request for re-opening of proceedings is to be filed within 3 months from the moment when the party concerned learned or could have availed himself/herself of the reason for the request.
Under paragraphs 2 and 3 of Article 230, a request for re-opening of proceedings cannot be filed more than 3 years from the final effect of the decision in question with the exception of cases where a civil court granted a right to a person on the basis of a criminal court's judgment and where such a judgment was subsequently quashed in accordance with the criminal law.
